Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/697387 application is in response to the communications filed March 29, 2022. 
 Claim 2 was cancelled March 29, 2022. 
Claims 1 and 3-8 were amended March 29, 2022. 
Claims 1 and 3-8 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 3,
This claim is dependent from a base claim that has be found to be indefinite. Accordingly this claim is also found to be indefinite.
The claim recites the limitation of “based on the influence of the indicator on quality”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, this limitation will be interpreted as “based on an influence of the critical indicator on quality”. 
As per claim 5, 
This claim is dependent from a base claim that has be found to be indefinite. Accordingly this claim is also found to be indefinite. Per the examiner’s interpretation of claim 2, “the site score” is being interpreted as “the score”. 
The claim further recites the limitations of “obtaining the score for each of the eleven critical indicators”, “obtaining the site score by adding the scores”, and “mapping the site score”. The element of “the score” here lacks antecedent basis and is therefore indefinite. For the purposes of examination, the examiner will interpret these limitations as  “obtaining a critical indicator score for each of the eleven critical indicators”, “obtaining the site score by adding each of the critical indicator scores”, and “mapping the site score” respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method of measuring the quality health of a pharmaceutical manufacturing site, wherein the quality is measured on a level meter as a site score for the pharmaceutical manufacturing site under evaluation and the site score is determined using eleven critical indicators selected from the group consisting of: 1. Audit score card (System Score), 2. Data integrity compliance score, 3. Product Quality Complaints, 4. Invalidated Out of Specification (OOS), 5. Corrective Action Preventative Action (CAPA) closure rate, 6. Process OOS, 7. Investigation Closure Rate, 8. Stability On Time in Full (OTIF), 9. Change Control Closure rate, 10. Deviation closure rate, and 11. Standard Operating Procedures (SOP) Validity, wherein the site score predicts 24/7 audit readiness of the pharmaceutical manufacturing site. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, a method of measuring the quality health of a pharmaceutical manufacturing site, wherein the quality is measured on a level meter as a site score for the pharmaceutical manufacturing site under evaluation and the site score is determined using eleven critical indicators selected from the group consisting of: 1. Audit score card (System Score), 2. Data integrity compliance score, 3. Product Quality Complaints, 4. Invalidated Out of Specification (OOS), 5. Corrective Action Preventative Action (CAPA) closure rate, 6. Process OOS, 7. Investigation Closure Rate, 8. Stability On Time in Full (OTIF), 9. Change Control Closure rate, 10. Deviation closure rate, and 11. Standard Operating Procedures (SOP) Validity, wherein the site score predicts 24/7 audit readiness of the pharmaceutical manufacturing site in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, there are no additional elements to consider because the whole claim language is abstract. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each of the eleven critical indicators is attributed a weight in percent based on an influence of the critical indicator on quality, selected from: (a) Audit score card (System score) with a weight of 22%; (b) Data integrity compliance, complaints, Invalidated OOS, CAPA closure rate, Investigation closure rate, Stability OTIF, Change control closure rate & Deviation closure rate with a weight of 9% each and (c) Process OOS and SOP validity with a weight of 3% each” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each of the eleven critical indicators is allocated a rating between 1 to 5” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“comprising the steps of: (a) providing audit score card (System score) with a weight of 22%; (b) providing data integrity compliance, complaints, Invalidated OOS, CAPA closure rate, Investigation closure rate, Stability OTIF, Change control closure rate & Deviation closure rate with a weight of 9% each; (c) providing process OOS and SOP validity with a weight of 3% each; (d) providing ratings on scale of 1 to 5 based on threshold value and targets for improvements assigned, and their current status, wherein: ‘5’ being considered as 100% achievement over the target assigned and ‘1’ being considered as achievement way below minimum expected level of target; (e) obtaining the score for each of the eleven critical indicators as a product of weight of steps (a) to (c) and the rating of step (d); (f) obtaining the site score by adding the scores of each of the eleven critical indicators of step (e) and (g) mapping the site score obtained in step (f) onto the level meter with a pointer configured by application of software to indicate a region on the level meter in order to gauge the performance of the site” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the meter is demarcated into 5 colored regions corresponding to the score and indicative of ‘Site Health’, selected from: a) Score of 0-1 corresponding to red region indicating that the Site Health has Chronic Serious Illness, b) Score of 1-2 corresponding to orange region indicating that the Site Health has Chronic Non-serious Illness, c) Score of 2-3 corresponding to yellow region indicating that the Site Health has Acute Frequent Symptoms, d) Score of 3-4 corresponding to light green region indicating that the Site Health has Acute In-frequent Symptoms, and e) Score of 4-5 corresponding to green region indicating that the Site is Healthy” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the meter is demarcated into 5 colored regions corresponding to the score and indicative of ‘Cure’, selected from: a) Score of 0-1 corresponding to red region indicating that the Cure required is Intensive Care, b) Score of 1-2 corresponding to orange region indicating that the Cure required is Focused Treatment post Diagnosis, c) Score of 2-3 corresponding to yellow region indicating that the Cure required is Symptomatic cure followed by eradication via Diagnosis, d) Score of 3-4 corresponding to light green region indicating that the Cure required is Symptomatic cure, and e) Score of 4-5 corresponding to green region indicating that the Cure required is Prophylactic measures to Sustain and Routine Checks” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8,
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the meter is demarcated into 5 colored regions corresponding to the score and indicative of ‘Risks’ and ‘Focus’, selected from: a) Score of 0-1 corresponding to red region indicating that the Risk is Very High and Focus is Immediate, b) Score of 1-2 corresponding to orange region indicating that the Risk is High and Focus is High, c) Score of 2-3 corresponding to yellow region indicating that the Risk is Medium and Focus is High, d) Score of 3-4 corresponding to light green region indicating that the Risk is Medium and Focus is Medium, and e) Score of 4-5 corresponding to green region indicating that the Risk is Low and Focus is Medium” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Subject Matter Free of Prior Art
Claims 1 and 3-8 have been found by the examiner as containing subject matter free of prior art. 
As per claim 1, 
The examiner has conducted a thorough search of the prior art and could not find a single reference or combination of references with suitable rationale to combine to teach the limitation of “the site score is determined using eleven critical indicators selected from the group consisting of: 1. Audit score card (System Score), 2. Data integrity compliance score, 3. Product Quality Complaints, 4. Invalidated Out of Specification (OOS), 5. Corrective Action Preventative Action (CAPA) closure rate, 6. Process OOS, 7. Investigation Closure Rate, 8. Stability On Time in Full (OTIF), 9. Change Control Closure rate, 10. Deviation closure rate, and 11. Standard Operating Procedures (SOP) Validity”. Page 7 Lines 15-19 of the as-filed specification describes that each of these critical indicators “should not be interpreted in the literal sense” and “are not general definitions and are relevant only for this application”. In other words, these 11 indicators have very specific definitions that cannot be strayed from beyond what the as-filed specification teaches them to mean. The closest prior art the examiner was able to find is Horseman et al. (US 2017/0169379; herein referred to as Horseman) where the level meter has critical indicators pertaining to the score, however the factors considered are not 11 nor are they defined as the as-filed specification defines the claimed critical indicators. Accordingly, this claim contains subject matter free of prior art. 
As per claims 3-5, 
These claims are dependent from claim 1 and are also found to contain subject matter free of prior art for the above reasons. 
As per claims 6-8, 
The examiner has conducted a thorough search of the prior art and could not find a single reference or combination of references with suitable rationale to combine to teach the limitations of “wherein the meter is demarcated into 5 colored regions corresponding to the score and indicative of ‘Site Health’, selected from: a) Score of 0-1 corresponding to red region indicating that the Site Health has Chronic Serious Illness, b) Score of 1-2 corresponding to orange region indicating that the Site Health has Chronic Non-serious Illness, c) Score of 2-3 corresponding to yellow region indicating that the Site Health has Acute Frequent Symptoms, d) Score of 3-4 corresponding to light green region indicating that the Site Health has Acute In-frequent Symptoms, and e) Score of 4-5 corresponding to green region indicating that the Site is Healthy”, “wherein the meter is demarcated into 5 colored regions corresponding to the score and indicative of ‘Cure’, selected from: a) Score of 0-1 corresponding to red region indicating that the Cure required is Intensive Care, b) Score of 1-2 corresponding to orange region indicating that the Cure required is Focused Treatment post Diagnosis, c) Score of 2-3 corresponding to yellow region indicating that the Cure required is Symptomatic cure followed by eradication via Diagnosis, d) Score of 3-4 corresponding to light green region indicating that the Cure required is Symptomatic cure, and e) Score of 4-5 corresponding to green region indicating that the Cure required is Prophylactic measures to Sustain and Routine Checks” or “wherein the meter is demarcated into 5 colored regions corresponding to the score and indicative of ‘Risks’ and ‘Focus’, selected from: a) Score of 0-1 corresponding to red region indicating that the Risk is Very High and Focus is Immediate, b) Score of 1-2 corresponding to orange region indicating that the Risk is High and Focus is High, c) Score of 2-3 corresponding to yellow region indicating that the Risk is Medium and Focus is High, d) Score of 3-4 corresponding to light green region indicating that the Risk is Medium and Focus is Medium, and e) Score of 4-5 corresponding to green region indicating that the Risk is Low and Focus is Medium”. The closest prior art the examiner could find is Ohnemus et al. (US 2018/0344215; herein referred to as Ohnemus 2). Paragraph [0122] and Figure 10 of Ohnemus 2 describes a level meter which is demarcated in several places with varying levels to present information to a user about how healthy their workforce is. However, Ohnemus 2 falls short of teaching the specific categories, ranges and site wellness as a whole. The largest distinction here is showing what percentage of the workforce is healthy or sick, not a measurement of the health of the workforce as a whole. Accordingly these claims are found to contain subject matter free of prior art.   

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered. 
Applicants arguments pertaining to Claim Objections made by the examiner are persuasive. The applicant has addressed the examiner’s concerns here and the objections are withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are not entirely persuasive:
The applicant’s amendments pertaining to claim 1 are persuasive as the amendment removes the problems identified with antecedent basis. However the applicant has failed to address the antecedent issues pertaining specifically to claims 3 and 5:
Claim 3 still has an antecedent basis issue with the term “the influence”. 
Claim 5 still has an antecedent basis issue with “the score”. The present claim language does not define which of the many scores in claim 1 “the score” pertains to. 
Accordingly the examiner only withdraws this rejection from claims 1, 4 and 6-8, and retains the rejection of claims 3 and 5. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not entirely persuasive:
The applicant argues that the rejection of claims 1-4 and 6-8 as being not directed to one of the four statutory categories should be removed in response to the amendment provided.
The examiner agrees that pending claims 1 and 3-8 are each directed to statutory subject matter and withdraws this rejection.
The applicant further argues that the pending claims are directed to something significantly more than the alleged abstract idea. The applicant supports this argument by stating that the claimed invention, including the mathematical concepts integral to the claims, are not mental processes and cannot be performed in the human mind because there are many calculations involved. The applicant also states that the pending claims go far beyond the examiner’s identification about the abstract idea and recite something significantly more than the abstract idea. 
The examiner respectfully disagrees. The examiner’s identification of the abstract idea recited by the claims were not characterized by mental processes or mathematical formulas, but rather how the claims organize human activity. Accordingly, the applicant’s argument does not respond to position that the examiner has taken and is therefore not compelling. The applicant presents assertations that the additional elements to the abstract idea are significantly more than the abstract idea without any specific argumentation as to why they should be considered as such. Accordingly, the examiner finds this argument to merely be a conclusory statement that is not based on the analyses required by the 2019 PEG for 35 U.S.C. 101. On the contrary to the applicant’s position, the examiner has specifically and explicitly shown that all of the elements in the claim are directed to managing personal behavior because a human person can personally perform all of the steps in the method. Accordingly, the examiner retains these rejections. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are persuasive. The applicant has amended into the independent claim subject matter that has previously been identified by the examiner has subject matter free of prior art. Accordingly the examiner withdraws these rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                        


/JOHN P GO/Primary Examiner, Art Unit 3686